Citation Nr: 0831764	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II (diabetes).

2.  Entitlement to service connection for nonproliferative 
diabetic retinopathy (NPDR) and left eye cotton-spot macular 
edema (CSME), claimed as bilateral blindness.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1964 until 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Veteran's Benefits Administration of the Department of 
Veterans Affairs (VA) in Augusta, Maine, which denied service 
connection for diabetes and the claimed left eye disability.  
The decision was issued by the Baltimore, Maryland regional 
Office (RO), which retains jurisdiction.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran was 
exposed to herbicides during service.

2.  There is no nexus between the veteran's diabetes and a 
disease or injury in service.

3.  There is no nexus between NPDR, left eye CSME or other 
eye condition and a disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's diabetes was not incurred or aggravated 
during service and is not proximately due to or the result of 
exposure to herbicides. 38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's NPDR, left eye CSME, or other eye condition 
were not incurred or aggravated during service and are not 
secondarily connected to any service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with a February 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of diabetes and loss of sight, among 
other disabilities.  The letter told him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the veteran in 
obtaining this evidence.  This letter met the duty to notify 
the veteran in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the February 2005 letter.  The veteran, however, did not 
receive notice about what evidence was needed to establish a 
rating or notice regarding an effective date until March 
2008.  The Court has held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, because the 
veteran's claim is being denied, and no increased rating or 
effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  There have been reports that diabetes was 
diagnosed in the late 1980's or early 1990's.  There are no 
medical records in claims folder dated prior to 1996.  The 
veteran has not identified any sources of treatment prior to 
1996, nor has he provided authorizations to obtain such 
records.  VA is only required to obtain properly identified 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded a VA examination; because 
there is no evidence that that claimed disabilities may be 
related to service.  As further discussed below, the veteran 
contends that he may have possibly been exposed to herbicides 
in service and diabetes may be related to the possible in-
service exposure, that pes planus identified in service, may 
have actually been a manifestation of such exposure, and that 
his eye disabilities are secondary to diabetes.  There is no 
competent evidence in support of theories that he may have 
been exposed to herbicides or that pes planus was 
misdiagnosed.  Hence, an opinion is not required.  
38 U.S.C.A. § 5103A(d).

As there is no indication from the veteran that there is any 
outstanding pertinent evidence, the Board may proceed with 
consideration of the veteran's claim.  

Service Connection

The veteran contends that he was exposed to Agent Orange 
while performing maintenance in Japan on vehicles which may 
have been exposed to the herbicide, resulting in his current 
disabilities.  He also contends that his in-service diagnosis 
of pes planus (flat feet) was incorrect and the symptoms he 
exhibited were actually signs of herbicide exposure.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam 
area.  The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007). 

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).
   
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The veteran's service personnel records reveal that he served 
in Japan from February 1965 to July 1965.  These personnel 
records are negative for any in-country Vietnam service or 
herbicide exposure.

The February 1964 entrance examination was negative for any 
relevant abnormalities.  The veteran's February 1964 report 
of medical history form indicated that he had previously been 
rejected for military service but did not detail the 
circumstances surrounding that rejection.  He was diagnosed 
as having third degree bilateral pes planus in March 1964.  
Once transferred to Japan in February 1965, his foot 
condition worsened and he no longer was able to wear combat 
boots.  In May 1965, the veteran was determined to be unfit 
for duty due to his bilateral pes planus and discharged.  It 
was also determined that the veteran's pes planus existed 
prior to service and was not aggravated by his service.

The service treatment records are negative for any 
complaints, symptoms or treatment for diabetes or eye 
conditions.

VA treatment records dated from April 2005 to September 2006 
reflected the veteran's regular treatment for diabetes, 
vision difficulties and various eye conditions.  A September 
2002 ophthalmology treatment note reflected the veteran's 
reported history of diabetes that required insulin beginning 
in 1992.  His right eye vision was determined to be 20/20 and 
his left eye vision was determined to be 20/160.  He was 
diagnosed with NPDR and left eye CSME.  

An April 2005 treatment note reflected a diabetes mellitus 
type II with peripheral vascular disease (PVD) diagnosis.

A July 2005 ophthalmology treatment note reflected the 
veteran's worsening vision.  His right eye vision was 
determined to be 5/100-2 and his left eye vision was 
determined to be 5/80.  An assessment of diabetes mellitus 
type II with severe NPDR, diffuse diabetic macular edema 
(DME) and severe right eye hepatic encephalopathy (HE) were 
made.  The examiner noted that these conditions resulted in 
an unfavorable right eye prognosis and poor left eye vision.

The November 2005 decision review officer (DRO) conference 
report reflected that the veteran had been diagnosed with 
diabetes 10 or 15 years prior to the conference and that his 
eye conditions began 6 or 7 years prior to the conference.

The veteran underwent surgery in February 2006 to remove a 
left eye cataract.

The treatment records are otherwise negative for any opinion 
regarding the etiology or on-set date for the veteran's 
conditions.

Analysis

The veteran has been diagnosed with diabetes as well as NPDR 
and left eye CSME, and therefore current disabilities have 
been demonstrated.

Herbicide exposure cannot be presumed as the veteran did not 
serve in Vietnam, nor has the veteran contended that he 
served in-country.  No competent evidence has been presented 
indicating that the veteran was exposed to herbicides during 
his five month tour of duty in Japan.  It is debatable 
whether the veteran would be competent to report exposure to 
herbicides during this duty, but in any event, he has not 
reported any specific knowledge of herbicide exposure at any 
time during service.  Instead, he has reported that he did 
not know what exposures he may have had during service in 
Okinawa.

Although, presumptive service connection is not available on 
the basis of exposure to herbicides, VA is required to 
consider whether service connection is available on any other 
basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

No evidence has been presented suggesting that the veteran's 
disabilities manifested within one year of service.  Thus, he 
is not entitled to presumptive service connection under the 
criteria applicable to chronic diseases caused by herbicide 
exposure. See 38 C.F.R. §§ 3.307, 3.309(a).

The veteran's service treatment records reveal no symptoms, 
complaints or treatments for diabetes, vision difficulties or 
any eye condition.  The veteran contends that the pes planus 
he was diagnosed with in-service was actually a manifestation 
of herbicide exposure.  The service medical records, however, 
are fairly detailed and explicit.  They document that the 
disability was pes planus.  The veteran was given the 
diagnosis of pes planus prior to his overseas service and 
alleged herbicide exposure.  However, as a lay person, the 
veteran is not qualified to render a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
competent medical opinion supporting the veteran's theory.  
Hence, there is no competent evidence of a disease or injury 
in service.

The veteran has not reported in service symptoms or a 
continuity of symptoms of diabetes, NPDR or CSME since 
service.  There is no clinical evidence of these disabilities 
in the decades immediately following service, and no medical 
evidence has been presented indicating that these 
disabilities are the result of an in-service disease or 
injury.  

The record first documents diabetes during a VA general 
medical examination in April 1996, when it was reported that 
diabetes had been diagnosed in 1989.  During VA treatment in 
September 2002, it was reported that the veteran had had 
diabetes for 10 years.  In July 2005, he reported a 16 year 
history of diabetes.  While these histories may vary 
slightly, they all show that diabetes and associated eye 
disability was initially identified long after service.  

The veteran's eye condition was first demonstrated in a 
September 2002 examination and reportedly began in 1998 or 
1999.  The April 1996 examination shows that the eyes were 
grossly normal.  There is no evidence of a continuity of 
symptomatology and the veteran has not alleged such 
continuity.  A preponderance of the evidence is against a 
continuity of symptomology for those conditions which emerged 
nearly 35 years after the veteran was discharged from 
service.  In addition, as service-connection for the 
veteran's diabetes is being denied, and service connection is 
not in effect for any other disease or disability, there is 
no condition for which the veteran's eye conditions could be 
secondarily service connected to.  38 C.F.R. § 3.310.

For these reasons, the preponderance of the evidence is 
against the claim and it must be denied.  38 U.S.C.A. 
§5107(b)(West 2002).


ORDER

1.  Entitlement to service connection for diabetes is denied.

2.  Entitlement to service connection for NPDR and left eye 
CSME, claimed as bilateral blindness, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


